PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/768,950
Filing Date: 19 Aug 2015
Appellant(s): Roth et al.



__________________
GREGORY MULLIN
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 8/16/21 and 9/23/21.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 5/14/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Arguments
Appellant states that the office action used conclusory rationale to combine the references. However, it is the examiner’s position that one of ordinary skill in the art would be motivated to look at various lid configurations when proposing a lid modification.
In response to appellant’s argument that Husted fails to qualify as analogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Husted in the field of applicant’s endeavor (i.e., the field of containers having a movable closure). Husted is also reasonably pertinent to the particular problem with which the applicant was concerned.
Appellant argues that Payne does not appear to show or suggest “a slidable closure”. The examiner agrees. This feature is taught in Husted. One cannot show nonobviousness by attacking references individually where the rejections are based on In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Appellant further argues that Payne does not explicitly disclose “a seal”. Contrary to appellant’s argument, Payne has a seal 32 (figs 3-4).
Appellant further states that the “closure plate 28” of Husted is not the same as the as the combination of subject matter recited in claim 1.  The examiner agrees and notes that Husted is used for the teaching of a slidable closure having a projection 30, a seal 28 and a connection portion 36 (figs. 1-5).
Appellant further argues that Husted does not appear to show or suggest a flexible hinge as claimed. The examiner agrees and notes Kim teaches the claimed flexible hinge.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Appellant further states that “a slidable closure” as the office action (p.4) alleges of Husted, is not the same as the subject matter of claim 1 but does not provide reasons why it is not the same. 
Appellant further states that the office action appears to state conclusory reasoning without sufficient evidence for modifying/combining the references. However, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Further, appellant states that merely substituting “a slidable closure” for the alleged “closure” of Payne would not result in the combination of subject matter of claim 1 but does not provide reasons why that is the case. 
Regarding appellant’s argument against the Kim reference individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to appellant’s argument that Husted fails to qualify as analogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Husted in the field of applicant’s endeavor (i.e., the field of containers having a movable closure). Husted is also reasonably pertinent to the particular problem with which the applicant was concerned.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/BLAINE G NEWAY/Examiner, Art Unit 3735   

                                                                                                                                                                                                     Conferees:

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735                                                                                                                                                                                                        
/JEFFREY G HOEKSTRA/Supervisory Patent Examiner, Art Unit 3700                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.